EXHIBIT 10.4

 
INTELLECTUAL PROPERTY LICENSE TERMINATION AGREEMENT
 
 
Parties:
 
SYMBID B.V.
 
and
 
SYMBID COÖPERATIE UA
 
 
15 November 2016

 
1

 
 
 
ANNEXES
 
Annex A                                 
Symbid IP and Symbid Know-How
 
2

 
THE UNDERSIGNED:
I. 
SYMBID B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid), incorporated under the laws of the Netherlands with
its registered seat in Rotterdam, the Netherlands, having its business address
at Marconistraat 16, 3029 AK Rotterdam, the Netherlands, registered in the Trade
Register of the Chamber of Commerce under number 52212343 ("Symbid");
and
II. 
SYMBID COÖPERATIE UA, a cooperative (coöperatie), incorporated under the laws of
the Netherlands with its registered seat in Rotterdam, the Netherlands, having
its business address at Marconistraat 16, 3029 AK Rotterdam, the Netherlands,
registered in the Trade Register of the Chamber of Commerce under number
52466825 ("Symbid Coöperatie UA");
A.
Symbid operates the Symbid platform, which is used to conduct a business
relating to the supply of services consisting of bringing together investors and
entrepreneurs and the provision of information related to such services,
investors and entrepeneurs.
B.
Symbid has developed and is the owner of the intellectual property rights to the
Symbid platform, any various related intellectual property rights.
C.
Symbid Coöperatie UA and Symbid have signed a License Agreement (“License
Agreement”) dated 13 April 2011.
D.
Symbid Coöperatie UA and Symbid wish to lay down additional agreements within
this Agreement (“Agreement”):
 
1.1 
The License Agreement signed between Symbid Coöperatie UA and Symbid is
terminated with retro-active effect as of November 1, 2016. Since Symbid
Coöperatie is no longer operating as a special purpose vehicle without its own
costs but as an operating entity having accepted the employment agreements of
Symbid personnel as well as other operational costs to continue the service in
the Netherlands, the License Agreement does not reflect the current economic
relationship between the companies.
 
 
3

 
 
2.1 
All communications, notices and disclosures required or permitted by this
Agreement shall be in writing and shall be sent by registered mail, by courier,
by facsimile transmission or by e-mail to the following addresses unless and
until a Party notifies the other Party in accordance with this Clause 2.1 of
another address in the Netherlands.
 
If to Symbid:
If to Symbid Coöperatie:
Symbid B.V.
Symbid Coöperatie UA
Marconistraat 16
Marconistraat 16
3029 AK Rotterdam
3029 AK Rotterdam
The Netherlands
The Netherlands
Attn: Board of Directors
Attn: Board
 

2.2 
The rights and obligations of a Party under this Agreement cannot be assigned or
transferred except with the prior written approval of the other Party.
 
2.3 
Unless provided otherwise in this Agreement, the Parties shall each pay their
own costs, charges and expenses in relation to this Agreement.
 
2.4 
This Agreement constitutes the entire agreement and understanding of the Parties
with respect to its subject matter and replaces and supersedes all prior
agreements, arrangements, undertakings or statements regarding such subject
matter.
 
2.5 
Any variation of this Agreement is not valid unless and until it is in writing
and has been signed by or on behalf of the Parties.
 
2.6 
If a provision of this Agreement is or becomes invalid or non-binding, the
Parties shall remain bound to the remaining provisions. In that event, the
Parties shall replace the invalid or non-binding provision by provisions that
are valid and binding and that have, to the greatest extent possible, a similar
effect as the invalid or non-binding provision, given the contents and purpose
of this Agreement.
 
2.7 
A single or partial exercise of any right or remedy under this Agreement by
Symbid shall not preclude any other or further exercise of that right or remedy
or the exercise of any other right or remedy. A waiver of any breach of this
Agreement by Symbid shall not be deemed to be a waiver of any subsequent breach.
4

 
 
3.1 
This Agreement is governed by and shall be construed in accordance with the laws
of the Netherlands.
3.2 
Any dispute arising out of or in connection with this Agreement shall be
submitted exclusively to the competent courts in Rotterdam, the Netherlands,
notwithstanding the right of appeal.
 
- signature page to follow -
5

 
 
In witness whereof, agreed upon and signed in two (2) counterparts on November
15, 2016 by:
 
 
 
 
Symbid B.V.
 
/s/ Korstiaan Zandvliet
 
Symbid B.V.
 
/s/ Robin Slakhorst
By: Arena Amnis B.V.
By: Korstiaan Zandvliet
 
By: Gastropoda Equus B.V.
By: Robin Slakhorst
Position: Managing Director
 
Position: Managing Director
 
 
 
 
 
 
Symbid Coöperatie UA
 
/s/ Maarten Timmerman
 
 
By: Maarten Timmerman
 
 
Position: Board member
 
 
 
Symbid Coöperatie UA
 
/s/ Robin Slakhorst
 
 
By: Robin Slakhorst
 
 
Position: Board member
 
 

 

6
